Citation Nr: 0205751	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-10 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left great toe fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
September 1952 to August 1956.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1997 rating decision by the Phoenix, Arizona, Regional Office 
(RO) of the Department of Veteran's Affairs (VA), which 
granted service connection for residuals of a left great toe 
fracture, rated 10 percent.


FINDING OF FACT

The medical evidence shows that the residuals of a left great 
toe fracture are no more than moderate in degree.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a left 
great toe fracture is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, Code 5284 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100,5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment v. 
Principi, No. 00-7075 at 7 Fed. Cir. (April 24, 2002) and 
Bernklau v. Principi, No. 00-7122 (May, 20, 2002), the United 
States Court of Appeals for the Federal Circuit held that the 
"duty to assist" provisions of section 3(a) of the VCAA do 
not have retroactive effect.  Nevertheless, the Board remains 
bound by VAOPGCPREC 11-2000 which held that they do.  
Regardless, for the reasons explained below, the matter of 
VCAA retroactivity is moot.]

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, VA outpatient treatment 
records, and VA examination reports.  No outstanding evidence 
has been identified.  The veteran has been notified of the 
applicable laws and regulations.  Discussions in the rating 
decisions, statement of the case, and supplemental statements 
of the case have informed him what he needs to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.  Where, as here, there has been substantial 
compliance with the VCAA and the implementing regulations, a 
remand for further review in light of the VCAA and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran is not prejudiced by the Board addressing the claim 
based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Factual Background

Service medical records reveal treatment for a fracture of 
the left great toe in December 1955.  X-rays showed a simple 
fracture of the terminal phalanx of the left great toe, with 
excellent position.  A mild, localized infection developed, 
and was treated effectively.  A September 1956 separation 
examination noted that the veteran's feet were normal, and no 
defects were listed.

In an August 1996 statement taken by a representative at the 
Department of Labor, the veteran reported hurting his toe 
when the hitch of a heavy flat trailer fell on his foot.  He 
was placed on light duty for several weeks.  The toenail was 
removed, and when it grew out again, had a line down the 
middle.  There was numbness or tingling in the toe from time 
to time.  Diabetes was diagnosed.  In approximately 1993, the 
veteran became concerned because the pain increased.  He felt 
that his diabetes had aggravated the toe, which continued to 
be a painful problem.

On September 1996 VA examination, the veteran reported an 
injury to his left big toe in 1954 or 1955 when a big piece 
of steel fell on it.  The toe was numb for the last five 
years, and he was unable to walk on his toes due to pain.  He 
had no difficulty standing and walking.  He moved about the 
examination room normally.  He could not toe walk on the 
left.  There was pain on motion and tenderness in the toe 
joints.  No deformity of the nail was noted.  There was 
hypesthesia to light touch and pinprick of the left great 
toe, but hypesthesia to pinprick was also observed in the 
other left toes.  The impression was residual degenerative 
joint disease of the left great toe secondary to the in-
service injury, as well as sensory diabetic neuropathy in a 
mild stocking distribution.  However, there may have been 
some nerve damage of the left great toe, as the numbness was 
far out of proportion to the numbness of the other toes.  An 
x-ray showed no evidence of a fracture or soft tissue 
abnormality.

On July 1998 VA examination, the veteran reported that his 
left great toenail was removed in 1955 after the injury, but 
grew back; it split occasionally.  He did not seek treatment 
for the toe after service until five to ten years ago.  The 
left great toe was numb.  He reported weakness related to 
pain and a limp when the toe hurt.  On examination, gait was 
normal.  The veteran declined to stand on his left toes 
because of pain.  No tenderness was detected.  There were 
complaints of sensory dullness about the left great toe.  
Range of motion of the toe was normal, although slightly 
decreased in the metatarsophalangeal joint as compared to the 
right toe.  The examiner found no functional impairment due 
to the left great toe injury; there were no objective 
findings attributable to the 1955 injury.  The subjective 
complaints of numbness did not follow anatomic distribution.  
On x-ray, the left great toe appeared intact.

VA treatment records from April 1996 to March 1999 reveal 
complaints of a numb left great toe in November 1996.  
Probable diabetic neuropathy was diagnosed, and medication 
was prescribed.  In February 1997, the veteran reported that 
the toe was still numb; he had not been compliant with his 
medication.  In September 1998, the veteran began complaining 
of pain in his left fourth toe, and arthroplasty was 
performed in January 1999.  No mention was made of left great 
toe problems at that time.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the award of service connection for disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The residuals of the veteran's left great toe fracture have 
been rated under Code 5284, for other foot injuries.  That 
code provides that moderate injury is rated 10 percent, 
moderately severe injury warrants a 20 percent rating, and 
severe foot injury merits assignment of a 30 percent rating.  
38 C.F.R. § 4.71a, Code 5284.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The medical evidence shows no functional impairment as a 
result of residuals of a great left toe fracture; the DeLuca 
factors were considered during the most recent examination.  
There has been numbness reported, but this was attributed 
mainly to diabetic neuropathy.  Some nerve damage was 
considered possible by the September 1996 examiner, but there 
were no objective findings supporting this.  In July 1998, 
the VA examiner noted that the subjective complaints did not 
follow an anatomical distribution, and VA treatment records 
reflect no complaints of left great toe problems after 
February 1997.  The Board notes that the last complaints were 
specifically related to diabetic neuropathy, and were 
apparently successfully treated with medication.

Because there is no objective evidence of moderately severe 
impairment due to residuals of a left great toe injury, the 
next higher, 20 percent rating is not warranted under Code 
5284.  The possibility of "staged ratings" per Fenderson, 
supra, has been considered.  However, the disability has been 
static throughout the appeal period; more than moderate 
disability was not shown at any time during the appellate 
period.  The Board has also considered applicability of other 
diagnostic codes. It is significant in that regard that 
amputation of the toe (without metatarsal involvement) would 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, Code 5171. 
The veteran clearly does not have disability in excess of 
amputation without metatarsal involvement.

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.


ORDER

A rating in excess of 10 percent for residuals of a left 
great toe fracture is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

